           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 1 of 14




1

2                               UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4
      JEFFREY S. STEVENS,                               Case No. 2:19-cv-00949-KJD-VCF
5
            Petitioner,
6                                                       ORDER
            v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12          This action is a pro se petition for writ of habeas corpus, under 28 U.S.C. § 2254,
13   by Jeffrey S. Stevens, an individual incarcerated at Nevada’s Southern Desert
14   Correctional Center. Stevens challenges convictions, upon guilty pleas, of aggravated
15   stalking, resisting a public officer with use of a firearm in violation of protection order,
16   and unlawful use of a controlled substance. Following the Court’s denial of
17   Respondents’ motion to dismiss, Respondents filed an answer, and Stevens filed a
18   reply. The case is now before the Court for adjudication of Stevens’ petition. The Court
19   will deny the petition, deny Stevens a certificate of appealability, and direct the Clerk of
20   the Court to enter judgment accordingly.
21   Background
22          On December 23, 2015, Stevens was charged in Justice Court in Pahrump,
23   Nevada, with aggravated stalking, battery upon a peace officer, battery with intent to
24   commit robbery in violation of protection order, attempted robbery in violation of
25   protection order, resisting public officer with use of a firearm in violation of protection
26   order, battery upon a peace officer, battery with intent to commit robbery, attempted
27   robbery, resisting public officer with use of a firearm, and prohibited person in
28   possession of firearm. See Criminal Complaint, Exh. 7 (ECF No. 12-7); see also
                                                    1
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 2 of 14




1    Amended Criminal Complaint, Exh. 10 (ECF No. 12-10); Second Amended Criminal

2    Complaint, Exh. 11 (ECF No. 12-11). Stevens waived his preliminary hearing and was

3    bound over to Nevada’s Fifth Judicial District Court. See Waiver of Preliminary Hearing,

4    Exh. 12 (ECF No. 12-12); Bindover Order, Exh. 13 (ECF No. 12-13). The State then

5    filed an information charging Stevens with aggravated stalking and resisting public

6    officer with use of a firearm in violation of protection order. See Information, Exh. 15

7    (ECF No. 12-15).

8           On February 8, 2016, Stevens pled guilty to both charges under a plea

9    agreement. See Transcript of Proceedings, February 8, 2016, Exh. 16 (ECF No. 12-16);

10   Guilty Plea Agreement, Exh. 17 (ECF No. 12-17). Under the same plea agreement,

11   Stevens also pled guilty to unlawful use of a controlled substance, a charge against him

12   in a separate case. See Guilty Plea Agreement, Exh. 17 (ECF No. 12-17). Stevens was

13   sentenced for the aggravated stalking to a maximum prison term of fifteen years with

14   parole eligibility after six years, and for resisting public officer with use of a firearm in

15   violation of protection order to two prison terms of five years with parole eligibility on

16   each after two years, all three prison terms to run consecutively. See Transcript of

17   Sentencing, Exh. 18 (ECF No. 12-18). The judgment of conviction was entered on April

18   12, 2016. See Judgment of Conviction, Exh. 19 (ECF No. 12-19); see also Amended

19   Judgment of Conviction, Exh. 38 (ECF No. 12-38).

20          Stevens appealed. See Notice of Appeal, Exh. 21 (ECF No. 12-21); Fast Track

21   Statement, Exh. 33. The Nevada Court of Appeals affirmed on November 18, 2016. See

22   Order of Affirmance, Exh. 44 (ECF No. 13-4).

23          Stevens filed a petition for writ of habeas corpus in the state district court on

24   March 28, 2017. See Petition for Writ of Habeas Corpus, Exh. 48 (ECF No. 13-8).

25   The court held an evidentiary hearing on October 2, 2017. See Transcript of

26   Proceedings, October 2, 2017, Exh. 58 (ECF No. 13-18). The court dismissed Stevens’

27   petition in a written order filed on October 24, 2017. See Order Dismissing Post-

28
                                                    2
          Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 3 of 14




1    Conviction Writ after Evidentiary Hearing, Exh. 64 (ECF No. 13-24). Stevens appealed.

2    See Notice of Appeal, Exh. 59 (ECF No. 13-19); Notice of Appeal, Exh. 61 (ECF No.

3    13-21); Appellant’s Opening Brief, Exh. 73, pp. 12–14 (ECF No. 13-33, pp. 13–15).

4    The Nevada Court of Appeals affirmed on December 6, 2018. See Order of Affirmance,

5    Exh. 81 (ECF No. 14-1).

6           Stevens initiated a second state habeas action on July 23, 2019. See Petition for

7    Writ of Habeas Corpus, Exh. 85 (ECR No. 14-5). The state district court ruled that

8    petition procedurally barred and dismissed it on July 26, 2019. See Court Order, Exh.

9    86 (ECF No. 14-6). Stevens appealed. See Notice of Appeal, Exh. 87 (ECF No. 14-7).

10   The Nevada Court of Appeals affirmed on May 15, 2020. See Order of Affirmance, Exh.

11   97 (ECF No. 26-4).

12          This Court received Stevens’ pro se habeas petition, initiating this action, on

13   June 3, 2019. See Petition for Writ of Habeas Corpus (ECF No. 7). Stevens’ petition

14   sets forth two grounds for relief, which the Court reads to assert the following claims:

15                 Ground 1A: Stevens’ federal constitutional rights were violated
            because his plea of guilty to the crime of aggravated stalking was
16          involuntary and unknowing, as a result of an inadequate canvass by the
            court, wherein Stevens did not admit to committing the crime.
17
                   Ground 1B: Stevens’ federal constitutional rights were violated as a
18          result of ineffective assistance of counsel, because of his trial and
            appellate counsel’s failures with respect to the claim in Ground 1A.
19
                   Ground 2: Stevens’ federal constitutional rights were violated
20          because there were inaccuracies in the presentence investigation report,
            because his trial counsel was ineffective for not doing sufficient
21          investigation and raising this issue in the trial court, and because his
            appellate counsel was ineffective for not raising this issue on his direct
22          appeal.
23   See id.

24          On October 30, 2019, Respondents filed a motion to dismiss (ECF No. 11)

25   contending that Stevens’ claims are, in whole or in part, unexhausted in state court. The

26   Court denied that motion on April 22, 2020. See Order entered April 22, 2020 (ECF No.

27   21). In that order, the Court ruled that Ground 1A has been exhausted in state court and

28   denied the motion to dismiss with respect to that claim. See id. at 4. The Court ruled
                                                  3
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 4 of 14




1    Grounds 1B and 2 technically exhausted in state court, but potentially barred in this

2    action by the procedural default doctrine; however, determining that Stevens could

3    possibly overcome the procedural defaults by a showing of ineffective assistance of

4    counsel in his first state habeas action, under Martinez v. Ryan, 566 U.S. 1 (2012), and

5    determining that the procedural default issues are intertwined with the merits of

6    Grounds 1A and 1B, the Court denied the motion to dismiss with respect to Grounds 1A

7    and 1B, without prejudice to Respondents asserting the procedural default defense to

8    those claim in their answer, along with their briefing of the merits of the claim.

9            Respondents filed an answer on September 21, 2020 (ECF No. 25), and Stevens

10   filed a reply on October 13, 2020 (ECF No. 27).

11   Discussion

12           Ground 1A

13           In Ground 1A, Stevens claims that his federal constitutional rights were violated

14   because his plea of guilty to the crime of aggravated stalking was involuntary and

15   unknowing, as a result of an inadequate canvass by the court, wherein Stevens did not

16   admit to committing the crime. See Petition for Writ of Habeas Corpus (ECF No. 7), pp.

17   3–3B.

18           Stevens raised this claim on the appeal in his first state habeas action (see

19   Appellant’s Opening Brief, Exh. 73, pp. 12–14 (ECF No. 13-33, pp. 19–21)), and the

20   Nevada Court of Appeals ruled as follows:

21                   Stevens claims the district court erred by denying his claims his
             plea was not knowingly and voluntarily entered. After conviction, a
22           district court may permit a petitioner to withdraw a guilty plea where
             necessary “to correct a manifest injustice.” NRS 176.165. A guilty plea is
23           presumptively valid, and a petitioner carries the burden of establishing that
             the plea was not entered knowingly and intelligently. Bryant v. State, 102
24           Nev. 268, 272, 721 P.2d 364, 368 (1986); see also Hubbard v. State, 110
             Nev. 671, 675, 877 P.2d 519, 521 (1994). Further, this court will not
25           reverse a district court’s determination concerning the validity of a plea
             absent a clear abuse of discretion. Hubbard, 110 Nev. at 675, 877 P.2d at
26           521. In determining the validity of a guilty plea, this court looks to the
             totality of the circumstances. State v. Freese, 116 Nev. 1097, 1105, 13
27           P.3d 442, 448 (2000); Bryant, 102 Nev. at 271, 721 P.2d at 367.
28
                                                   4
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 5 of 14



                    First, Stevens claimed he did not make a verbal response to the
1           district court’s question regarding whether he was guilty of aggravated
            stalking which also included the facts and elements of aggravated
2           stalking. Therefore, he claims the record does not demonstrate he
            admitted to the facts underpinning his conviction or that he understood the
3           elements of the crime.
4                  The district court conducted an evidentiary hearing, and based on
            the totality of the circumstances, concluded Stevens failed to demonstrate
5           his plea was invalid. Despite his claims to the contrary at the evidentiary
            hearing, Stevens stated at the change of plea hearing that he read the
6           plea agreement and his counsel went through the plea agreement page by
            page with him. The plea agreement set forth the elements and factual
7           bases for the crimes Stevens pleaded guilty to. Further, while the record
            shows Stevens did not make an audible answer to the district court’s
8           question regarding aggravated stalking, Stevens failed to demonstrate he
            made no response to the district court’s question. Moreover, earlier in the
9           hearing, Stevens indicated he was pleading guilty to all of the charges.
            Finally, Stevens did not specifically plead he did not understand the
10          elements or the facts regarding the aggravated stalking charge. We
            conclude the district court did not abuse its discretion by denying this
11          claim.
12   Order of Affirmance, Exh. 81, pp. 1–2 (ECF No. 14-1, pp. 2–3) (footnote omitted).

13          Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a

14   federal court may not grant a petition for a writ of habeas corpus on any claim that was

15   adjudicated on its merits in state court unless the state court decision was contrary to,

16   or involved an unreasonable application of, clearly established federal law as

17   determined by United States Supreme Court precedent, or was based on an

18   unreasonable determination of the facts in light of the evidence presented in the state-

19   court proceeding. See 28 U.S.C. § 2254(d). A state-court ruling is “contrary to” clearly

20   established federal law if it either applies a rule that contradicts governing Supreme

21   Court law or reaches a result that differs from the result the Supreme Court reached on

22   “materially indistinguishable” facts. See Early v. Packer, 537 U.S. 3, 8 (2002) (per

23   curiam). A state-court ruling is “an unreasonable application” of clearly established

24   federal law under section 2254(d) if it correctly identifies the governing legal rule but

25   unreasonably applies the rule to the facts of the case. See Williams v. Taylor, 529 U.S.

26   362, 407–08 (2000). To obtain federal habeas relief for such an “unreasonable

27   application,” however, a petitioner must show that the state court’s application of

28   Supreme Court precedent was “objectively unreasonable.” Id. at 409–10; see also
                                                   5
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 6 of 14




1    Wiggins v. Smith, 539 U.S. 510, 520–21 (2003). Or, in other words, habeas relief is

2    warranted, under the “unreasonable application” clause of section 2254(d), only if the

3    state court’s ruling was “so lacking in justification that there was an error well

4    understood and comprehended in existing law beyond any possibility for fairminded

5    disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

6           The Nevada Court of Appeals affirmed the denial of all Stevens’ claims, but, with

7    respect to the validity of Stevens’ plea of guilty to the crime of aggravated stalking, the

8    court discussed only Stevens’ state-law claims; the court did not discuss the federal-law

9    claim that is Ground 1A in this case. Where the state court has summarily denied a

10   claim, without analysis, a presumption exists that the state court adjudicated the claim

11   on the merits, unless “there is reason to think some other explanation for the state

12   court’s decision is more likely.” Richter, 562 U.S. at 99–100. With respect to such a

13   summary denial of a claim, the reviewing federal habeas court “must determine what

14   arguments or theories supported or ... could have supported, the state court’s decision;

15   and then it must ask whether it is possible fairminded jurists could disagree that those

16   arguments or theories are inconsistent with the holding in a prior decision of [the

17   Supreme] Court.” Id. at 102.

18          “It is well established that a plea of guilty cannot be voluntary in the sense that it

19   constitutes an intelligent admission that the accused committed the offense unless the

20   accused has received ‘real notice of the true nature of the charge against him, the first

21   and most universally recognized requirement of due process.’” Marshall v. Lonberger,

22   459 U.S. 422, 436 (1983) (quoting Smith v. O’Grady, 312 U.S. 329, 334 (1941));

23   Henderson v. Morgan, 426 U.S. 637, 645 (1976). The Supreme Court has instructed:

24          Normally the record contains either an explanation of the charge by the
            trial judge, or at least a representation by defense counsel that the nature
25          of the offense has been explained to the accused. Moreover, even without
            such an express representation, it may be appropriate to presume that in
26          most cases defense counsel routinely explain the nature of the offense in
            sufficient detail to give the accused notice of what he is being asked to
27          admit.
28   Lonberger, 459 U.S. at 436 (quoting Henderson, 426 U.S. at 647).
                                                   6
          Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 7 of 14




1           Here, affording the Nevada Court of Appeals’ ruling the deference mandated by

2    28 U.S.C. § 2254(d), this Court determines that it was not unreasonable to conclude

3    that Stevens knew he was pleading guilty to aggravated stalking, was informed of the

4    elements of that crime, and knowingly and intelligently pled guilty.

5           The written plea agreement that Stevens signed stated that Stevens agreed to

6    plead guilty to aggravating stalking, and it stated: “I have discussed the elements of all

7    the original charges against me with my attorney and understand the nature of these

8    charges.” Guilty Plea Agreement, Exh. 17, pp. 1, 2, 6 (ECF No. 12-17, pp. 2, 3, 7).

9    Attached to the plea agreement was a certificate of Stevens’ trial counsel, in which

10   counsel stated that he “fully explained to the defendant the allegations contained in the

11   charge(s) to which the guilty plea(s) is/are being entered.” Id. at 8 (ECF No. 12-17, p. 9).

12   Also attached to the plea agreement was a copy of the Information, which included, as

13   Count I, the charge of aggravated stalking, as follows:

14          AGGRAVATED STALKING, in violation of NRS 200.575(2), A
            CATEGORY ‘B’ FELONY, committed in the following manner, to wit: That
15          ON, ABOUT OR BETWEEN AUGUST 24, 2013 AND JANUARY 6, 2015,
            in Pahrump Township, Nye County, Nevada, said Defendant did without
16          lawful authority, willfully or maliciously engage in a course of conduct that
            would cause a reasonable person to feel terrorized, frightened,
17          intimidated, or harassed, with the intent to cause [the victim] to be in fear
            of death or substantial bodily harm[.]
18
19   Id. (ECF No. 12-17, p. 12).

20          At the arraignment hearing, at which Stevens pled guilty, just before Stevens was

21   canvassed by the judge, Stevens’ attorney stated: “… he will be pleading guilty to

22   Aggravated Stalking….” Transcript of Arraignment, Exh. 16, p. 2 (ECF No. 12-16, p. 3).

23   Then, in the canvass of Stevens, Stevens answered “yes,” when the judge asked if he

24   read through the plea agreement with his attorney. Id. at 4 (ECF No. 12-16, p. 5).

25   Stevens also answered “yes” when asked if his attorney answered his questions page

26   by page. Id. The judge then stated, “[i]t indicates you’re going to be pleading guilty to

27   Aggravated Stalking…,” and Stevens answered “Yes, sir.” Id. at 4–5 (ECF No. 12-16,

28   pp. 5–6).
                                                  7
          Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 8 of 14




1           At the evidentiary hearing in the state habeas action, Stevens’ trial counsel

2    testified that it was his practice to go through the guilty plea agreement with any client

3    pleading guilty. See Transcript of Evidentiary Hearing, Exh. 58, pp. 11–12 (ECF No. 13-

4    18, pp. 12–13). At that evidentiary hearing, Stevens testified that he was not a stranger

5    to the criminal justice system, as he had faced criminal charges before, and had

6    previously pled guilty under plea agreements on more than one occasion. See id. at 27–

7    30 (ECF No. 13-18, pp. 28–31). In addition, at the evidentiary hearing, Stevens

8    confirmed that, during the plea canvass, he did not inform his attorney or the court that

9    he did not understand what was happening or that he did not want to go through with

10   his guilty plea. Id. at 34–35 (ECF No. 13-18, pp. 35–36).

11          So, despite the fact that the transcript of the arraignment reflects that there was

12   “[n]o audible response” by Stevens, when the judge asked Stevens if he was pleading

13   guilty because he had stalked the victim (see Transcript of Arraignment, Exh. 16, p. 7

14   (ECF No. 12-16, p. 8)), there is substantial evidence in the record demonstrating that

15   Stevens knew the elements of aggravated stalking, knew that he was pleading guilty to

16   that crime, and voluntarily and knowingly entered that guilty plea.

17          The ruling of the Nevada Court of Appeals was not contrary to, or an

18   unreasonable application of, Lonberger, Henderson, or any other United States

19   Supreme Court precedent. The Court will deny Stevens habeas relief on Ground 1A.

20          Ground 1B

21          In Ground 1B, Stevens claims that his federal constitutional rights were violated

22   as a result of ineffective assistance of counsel, because of his trial and appellate

23   counsel’s failures with respect to the claim in Ground 1A. See Petition for Writ of

24   Habeas Corpus (ECF No. 7), pp. 3–3B.

25          In the order entered April 22, 2020, denying Respondents’ motion to dismiss, this

26   Court ruled:

27          This claim was not presented on Stevens’ direct appeal, on his appeal in
            his first state habeas action, or in his petition in his second state habeas
28          action. See Fast Track Statement, Exh. 33 [ECF No. 12-33]; Appellant’s
                                                  8
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 9 of 14



            Opening Brief, Exh. 73 (ECF No. 13-33); Petition for Writ of Habeas
1           Corpus, Exh. 85 (ECR No. 14-5). As it is clear to the Court that this claim
            would be procedurally barred if presented now in state court, the Court
2           determines it is subject to application of the procedural default doctrine.
3    Order entered April 22, 2020 (ECF No. 22), p. 4. The Court went on to rule:

4                  Because it is possible that Stevens may be able to overcome the
            procedural default of all or part of Ground 1B, perhaps by a showing of
5           ineffective assistance of counsel in his first state habeas action, under
            Martinez, and because this issue is intertwined with the merits of Grounds
6           1A and 1B, the Court determines that it will be best addressed after
            Respondents file an answer, and Stevens files a reply. The Court will,
7           therefore, deny the motion to dismiss with respect to Ground 1B, without
            prejudice to Respondents asserting a procedural default defense to the
8           claim in their answer, along with their briefing of the merits of the claim.
9    Id. at 5–6.

10          In Coleman v. Thompson, 501 U.S. 722 (1991), the Supreme Court held that a

11   state prisoner who fails to comply with the state’s procedural requirements in presenting

12   claims is barred by the adequate and independent state ground doctrine from obtaining

13   a writ of habeas corpus in federal court. Coleman, 501 U.S. at 731-32 (“Just as in those

14   cases in which a state prisoner fails to exhaust state remedies, a habeas petitioner who

15   has failed to meet the State’s procedural requirements for presenting his federal claims

16   has deprived the state courts of an opportunity to address those claims in the first

17   instance.”). Where such a procedural default constitutes an adequate and independent

18   state ground for denial of habeas corpus, the default may be excused only if “a

19   constitutional violation has probably resulted in the conviction of one who is actually

20   innocent,” or if the prisoner demonstrates cause for the default and prejudice resulting

21   from it. Murray v. Carrier, 477 U.S. 478, 496 (1986). To demonstrate cause for a

22   procedural default, the petitioner must “show that some objective factor external to the

23   defense impeded” his efforts to comply with the state procedural rule. Murray, 477 U.S.

24   at 488. For cause to exist, the external impediment must have prevented the petitioner

25   from raising the claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991). With respect

26   to the question of prejudice, the petitioner bears “the burden of showing not merely that

27   the errors [complained of] constituted a possibility of prejudice, but that they worked to

28   his actual and substantial disadvantage, infecting his entire [proceeding] with errors of
                                                  9
          Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 10 of 14




1    constitutional dimension.” White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989), citing

2    United States v. Frady, 456 U.S. 152, 170 (1982). “An unexhausted claim will be

3    procedurally defaulted, if state procedural rules would now bar the petitioner from

4    bringing the claim in state court.” Dickens v. Ryan, 740 F.3d 1302, 1317 (9th Cir. 2014)

5    (citing Coleman, 501 U.S. at 731)).

6           In Martinez, the Supreme Court ruled that ineffective assistance of post-

7    conviction counsel may serve as cause to overcome the procedural default of a claim of

8    ineffective assistance of trial counsel. The Coleman Court had held that the absence or

9    ineffective assistance of state post-conviction counsel generally could not establish

10   cause to excuse a procedural default because there is no constitutional right to counsel

11   in state post-conviction proceedings. See Coleman, 501 U.S. at 752–54. In Martinez,

12   however, the Supreme Court established an equitable exception to that rule, holding

13   that the absence or ineffective assistance of counsel at an initial-review collateral

14   proceeding may establish cause to excuse a petitioner's procedural default of

15   substantial claims of ineffective assistance of trial counsel. See Martinez, 566 U.S. at 9.

16          In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

17   propounded a two-part test for analysis of claims of ineffective assistance of counsel:

18   the petitioner must demonstrate (1) that the attorney’s representation “fell below an

19   objective standard of reasonableness,” and (2) that the attorney’s deficient performance

20   prejudiced the defendant such that “there is a reasonable probability that, but for

21   counsel’s unprofessional errors, the result of the proceeding would have been different.”

22   Strickland, 466 U.S. at 688, 694. A court considering a claim of ineffective assistance of

23   counsel must apply a “strong presumption” that counsel’s representation was within the

24   “wide range” of reasonable professional assistance. Id. at 689. The petitioner’s burden

25   is to show “that counsel made errors so serious that counsel was not functioning as the

26   ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. To establish

27   prejudice under Strickland, it is not enough for the habeas petitioner “to show that the

28   errors had some conceivable effect on the outcome of the proceeding.” Id. at 693.
                                                  10
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 11 of 14




1    Rather, the errors must be “so serious as to deprive the defendant of a fair trial, a trial

2    whose result is reliable.” Id. at 687.

3           Regarding the claim of ineffective assistance of appellate counsel in Ground 1B,

4    Martinez does not provide a means for Stevens to overcome the procedural default.

5    See Davila v. Davis, 137 S. Ct. 2058, 2062–63 (2017) (Martinez does not apply to

6    procedurally defaulted claims of ineffective assistance of appellate counsel).

7           Regarding the claim of ineffective assistance of trial counsel in Ground 1B, the

8    Court determines that Stevens does not show cause under Martinez. As is discussed

9    above, the record reflects that Stevens knew he was pleading guilty to aggravated

10   assault and that he was informed of the elements of that crime. There is no showing

11   that Stevens’ trial counsel had any reason to believe otherwise, or that he should have

12   taken some action to prevent Stevens from entering his guilty plea or to attempt to

13   withdraw the guilty plea after Stevens entered it. This claim of ineffective assistance of

14   trial counsel is not substantial within the meaning of Martinez, and there is no showing

15   that Stevens’ counsel in his first state habeas action was ineffective for not asserting

16   this claim. The Court will deny the claim in Ground 1B as procedurally defaulted.

17          Ground 2

18          In Ground 2, Stevens claims that his federal constitutional rights were violated

19   because there were inaccuracies in the presentence investigation report, because his

20   trial counsel was ineffective for not doing sufficient investigation and raising this issue in

21   the trial court, and because his appellate counsel was ineffective for not raising this

22   issue on his direct appeal. See Petition for Writ of Habeas Corpus (ECF No. 7), pp. 5–

23   5B.

24          In the April 22, 2020, order, this Court ruled:

25                 These claims were not presented on Stevens’ direct appeal, on his
            appeal in his first state habeas action, or in his petition in his second state
26          habeas action. See Fast Track Statement, Exh. 33 [ECF No. 12-33];
            Appellant’s Opening Brief, Exh. 73 (ECF No. 13-33); Petition for Writ of
27          Habeas Corpus, Exh. 85 (ECR No. 14-5). As it is clear to the Court that
            these claims would be procedurally barred if presented now in state court,
28          the Court determines they are subject to application of the procedural
                                                  11
          Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 12 of 14



            default doctrine. As with Ground 1B, the Court will deny Respondents’
1           motion to dismiss with respect to Ground 2, without prejudice to
            Respondents asserting a procedural default defense in their answer, along
2           with their briefing of the merits of the claims.
3    Order entered April 22, 2020 (ECF No. 22), p. 6.

4           As the Court understands Stevens’ claims in Ground 2, they are all ultimately

5    based on his allegations that there were errors in the presentence investigation report

6    (PSI): that the PSI stated certain charges against him in a 2013 case were dismissed

7    pursuant to a plea agreement, when, in fact, those charges were dismissed “in open

8    court,” and that the PSI listed certain prior charges that were “stacked and/or duplicate

9    charges stemming from a single act, requiring the exact same proof.” See Petition for

10   Writ of Habeas Corpus (ECF No. 7), pp. 5–5B; see also PSI, Exh. 93, pp. 4–7 (ECF No.

11   16-2, pp. 5–8) (filed under seal). This Court determines, however, that these alleged

12   errors in the PSI—assuming here, for purposes of analysis only, that they were errors—

13   were minor and had no impact on Stevens’ sentencing. There is no indication in the

14   record that, in sentencing Stevens, the sentencing judge relied to any extent

15   whatsoever on either the nature of dismissal of the charges in the 2013 case or the

16   number of separate charges against Stevens in this other case.

17          The Court, then, finds insubstantial the claim of ineffective assistance of trial

18   counsel in Ground 2. Stevens’ trial counsel did not perform unreasonably in not

19   attempting to correct the alleged errors in the PSI, and Stevens was not prejudiced by

20   his counsel not doing so. Stevens’ counsel in his state habeas action was not ineffective

21   for failing to assert this claim of ineffective assistance of trial counsel. Stevens does not

22   show cause, under Martinez, to overcome the procedural default of this claim.

23          Martinez does not apply to the substantive claim in Ground 2—that Stevens’

24   federal constitutional rights were violated as a result of the alleged errors in the PSI—

25   because it is not a claim of ineffective assistance of trial counsel; Stevens does not

26   make any viable argument that there was cause for the procedural default of the

27   substantive claim. Nor does Stevens make a viable argument that there was cause

28
                                                  12
           Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 13 of 14




1    relative to the procedural default of the claim of ineffective assistance of appellate

2    counsel in Ground 2. See Davila, 137 S. Ct. at 2062–63.

3           The Court will deny all the claims in Ground 2 as procedurally defaulted.

4    Certificate of Appealability

5           The standard for the issuance of a certificate of appealability requires a

6    “substantial showing of the denial of a constitutional right.” 28 U.S.C. §2253(c). The

7    Supreme Court has interpreted 28 U.S.C. § 2253(c) as follows:

8                   Where a district court has rejected the constitutional claims on the
            merits, the showing required to satisfy § 2253(c) is straightforward: The
9           petitioner must demonstrate that reasonable jurists would find the district
            court’s assessment of the constitutional claims debatable or wrong. The
10          issue becomes somewhat more complicated where, as here, the district
            court dismisses the petition based on procedural grounds. We hold as
11          follows: When the district court denies a habeas petition on procedural
            grounds without reaching the prisoner’s underlying constitutional claim, a
12          COA should issue when the prisoner shows, at least, that jurists of reason
            would find it debatable whether the petition states a valid claim of the
13          denial of a constitutional right and that jurists of reason would find it
            debatable whether the district court was correct in its procedural ruling.
14

15   Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

16   1077–79 (9th Cir. 2000). Applying the standard articulated in Slack, the Court finds that

17   a certificate of appealability is unwarranted.

18          The denial of a certificate of appealability by this Court does not preclude

19   Stevens from appealing and seeking a certificate of appealability from the Court of

20   Appeals. To appeal, Stevens must file a timely notice of appeal in this Court.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  13
         Case 2:19-cv-00949-KJD-VCF Document 28 Filed 04/22/21 Page 14 of 14




1          IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus (ECF

2    No. 7) is DENIED.

3          IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.

4          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

5    judgment accordingly.

6
                      22
7                                  April
           Dated this ___ day of ______________________, 2021.
8

9                                                                ________ _
                                            KENT J. DAWSON,
10                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              14
